PER CURIAM
The City of Klamath Falls appeals from the trial court’s dismissal of its declaratory judgment action, in which it contended that the Department of Environmental Quality and the Environmental Quality Commission (EQC) had failed to act within one year of the city’s request for water quality certification for a hydroelectric project, and had thereby waived the certification requirement. The trial court held that it lacked jurisdiction and that exclusive jurisdiction over the issue was in this court, as part of our review of EQC’s final contested case order under ORS 183.482. The trial court was correct, and we have decided the issue in City of Klamath Falls v. Environ. Quality Comm., 119 Or App 375, 851 P2d 602 (1993).
Affirmed.